Citation Nr: 0925621	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-02 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for headaches, 
including migraines.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from September 
1979 to September 1982.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a June 2006 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Cleveland, Ohio.  


FINDING OF FACT

The Veteran does not currently suffer from migraine headaches 
or any other form of primary headaches.


CONCLUSION OF LAW

The Veteran does not meet the criteria for an initial 
compensable rating for headaches, including migraines.  
38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § 4.104, Diagnostic 
Code 8100 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A September 2007 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the September 2007 letter fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the September 2007 letter advised 
the Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  The letter also explained how VA 
establishes a disability rating and effective date in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).
 
The Board notes that the September 2007 letter was sent to 
the Veteran after the June 2006 rating decision.  However, to 
the extent that the notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice provided to the Veteran in September 2007 fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and a December 2007 supplemental 
statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

Under the holding of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. The 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.

With respect to the Veteran's current claim, the Board 
observes that the Court, in Vazquez-Flores, distinguished 
claims for increased compensation of an already service-
connected disability from those regarding the initial-
disability-rating element of a service connection claim.  In 
addition, the Court has previously held that, when the rating 
decision that is the basis of the appeal was for service 
connection for a disability, once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess, 19 Vet. App. at 
490-91, aff'd by Hartman v. Nicholson, 483 F.3d 1311 (2007).  
As such, in the instant case, a discussion of whether 
sufficient Vazquez-Flores notice has been provided for the 
Veteran's claims is not necessary.

In Vazquez-Flores the Court stated that "Nothing in law or 
common sense supports a conclusion that the Court should put 
on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment and private 
treatment records. The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Finally, the Veteran was 
afforded a VA examination in September 2007 with respect to 
the issue decided herein.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The Board has considered whether staged ratings were 
appropriate in the present case.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  For reasons discussed in more detail 
below, the Board finds that there is no competent evidence 
that the Veteran's service-connected migraine disability has 
increased in severity during this appeal sufficient to 
warrant a higher evaluation; therefore, a staged rating is 
unnecessary.

The Veteran's service-connected migraine disability is 
currently rated as noncompensable under 38 C.F.R. § 4.104, 
Diagnostic Code 8100 (2008).  Diagnostic Code 8100 provides 
for a 50 percent rating is warranted when there is evidence 
of very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
rating is warranted when there is evidence of characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 10 percent rating is applicable 
when there is evidence of migraines with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.    Finally, a noncompensable rating is 
appropriate when attacks occur less frequently than those 
applicable to the 10 percent rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

Upon examination of the evidence, the Board finds that a 
noncompensable rating is most appropriate because a 
preponderance of the evidence demonstrates that the Veteran 
does not currently suffer from migraine headaches.  At his 
September 2007 VA exam, A VA neurologist determined that the 
Veteran does not suffer from migraine headaches or other 
related forms of primary headaches.  Rather, the examiner 
determined that the most likely cause of the Veteran's head 
pain stems from his service-connected cervical spine 
degenerative disc disease (DDD), with contribution from 
constant paracervical muscle tension.  

Earlier, in May 2006, another VA examiner determined that the 
Veteran does not suffer from migraine headaches or tension 
headaches.  He also concluded that the Veteran's head pain is 
due to pain that spreads from his neck.

In cases where claimed symptoms can be associated with a 
particular disability, the Board is not required to afford 
the Veteran the benefit of the doubt by attributing the 
symptoms to the claimed service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (ruling that when 
it is not possible to separate the effects of the service-
connected condition from a non-service-connected condition, 
38 C.F.R. § 3.102 requires that reasonable doubt on any issue 
be resolved in the Veteran's favor, and that such signs and 
symptoms be attributed to the service-connected condition).  
In this case, since a preponderance of the evidence 
demonstrates that the Veteran's head pain is pain associated 
with his cervical DDD, the Board need not afford the Veteran 
the benefit of the doubt on whether his head pain is a result 
of his service-connected migraine disability.

The Board acknowledges that the Veteran's statements that he 
suffers from migraines 3 to 4 times per week.  However, as a 
layperson, the Veteran is not qualified to draw such a 
conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (stating that laypersons are not competent to offer 
medical opinions).

In sum, a preponderance of the evidence demonstrates that the 
Veteran does not suffer from migraine headaches or any other 
type of primary headache.  Rather, the medical evidence of 
record demonstrates that the Veteran's head pain is a symptom 
of his cervical DDD, for which he is already service-
connected.  Since a preponderance of the evidence is against 
the Veteran's claim, the benefit of the doubt rule does not 
apply and the Veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).
  
ORDER

Entitlement to a compensable rating for headaches, including 
migraines, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


